OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this Court on April *214, 1966. On October 14, 1993, an order of suspension was entered by the Court of Appeals of Maryland. By order of this Court, respondent was directed to show cause on December 7, 1993 why an order of discipline should not be entered pursuant to 22 NYCRR 1022.22. In response to the show cause order, respondent filed an affidavit and copies of papers from the Maryland proceeding. Respondent also appeared before the Court and did not controvert the findings in Maryland. He sought a censure, however, rather than a suspension in New York.
Pursuant to 22 NYCRR 1022.22, this Court may discipline an attorney disciplined in a foreign jurisdiction for the conduct that resulted in such action unless the record before it and any additional evidence disclose (1) that the procedure in the foreign jurisdiction deprived the attorney of due process; (2) that there was such an infirmity of proof of the misconduct that the Court cannot accept the finding of the foreign court; or (3) that the imposition of discipline would be unjust. Neither the record of the Maryland proceedings nor the additional material submitted by respondent establishes any of those defenses.
Accordingly, respondent should be suspended until readmitted by the Maryland court, after which he may apply to this Court for reinstatement to practice law in the State of New York.
Denman, P. J., Green, Pine, Balio and Lawton, JJ., concur.
Order of suspension entered.